Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Because of the Applicant’s amendment, the objections to the drawings, and the rejections under §112(b) of claims 17-19, in in the Office action filed November 27, 2020, are hereby withdrawn.
Claim Objections
Claims 3-12 are objected to because of the following informality: Amended Claim 5 Lines 1-2 could read “…for a construction material container, the liner comprising ….”  There should be a comma after the term “container”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 4-6, 9-11, 13, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saranga (2010/0187234).
Re Amended Claim 5, Saranga – a receptacle liner for a container – discloses a liner [10] for a construction material container [12], the liner comprising: a body; and at least one engagement structure [26, collar] disposed on the body and adapted to 

    PNG
    media_image1.png
    387
    571
    media_image1.png
    Greyscale

Re Amended Claim 4, Saranga discloses the clip is engageable with an exterior surface of the container [Fig. 5].
Re Amended Claim 6, Saranga discloses the clip is joined to the body by a living hinge [Fig. 5].
Re Amended Claim 9, Saranga discloses the clip includes a tab [28] disposed opposite the body [Fig. 5].

Re Amended Claim 11, Saranga discloses the liner is formed by a plastic material [Fig. 5, in cross-section the material of the liner (10) is plastic].  See MPEP 608.02 (IX).
Re Amended Claim 13, Saranga discloses a method for position a protective liner [10] for a construction material container [12], the liner comprising: a body; and at least one engagement structure [26, collar] disposed on the body and adapted to engage a portion of the construction material container [Fig. 5], wherein the at least one engagement structure includes a clip engageable with the construction material container and having an outwardly extending edge [Fig. 5] thereon located opposite the body and extending outwardly at an angle with regard to the clip, and wherein the clip is biased with respect to the container [Paragraph 25 Lines 8-11, and Paragraph 31 Lines 1-4], engaging the at least one engagement structure with the construction material container [Fig. 5].
Re Claim 14, Saranga discloses the step of placing the body within the container and engaging the at least one engagement structure with the container occur simultaneously [Figs. 4-6].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Saranga as applied to Amended Claim 5 above in view of Budd (4,800,845).
Re Amended Claim 3, Saranga does not expressly disclose that the clip is engageable with an interior surface of the container.  However, Budd – a container and liner combination – discloses the clip [Budd, 94] of the liner is engageable with an interior surface of the container [Budd, Fig. 7].  The examiner notes Saranga and Budd are both from the art of container structures with liners that are snap attached to the container to hold in place.  See MPEP 2141.01 (a)(IV).  The Applicant believes the claimed invention has an improvement of the prior art, when the prior art already discloses the clip attached to the interior of the container structure.  See MPEP 2143(I)(C).  One of ordinary skill would be able to modify the Saranga liner to have the clip to engage the interior of the container, before the effective filing date of the invention with predictable and obvious results, “which allows east attachment and detachment of the liner from the holder.” [Budd, Col. 1 Lines 60-61]

    PNG
    media_image2.png
    346
    411
    media_image2.png
    Greyscale

Re Amended Claim 8, Saranga does not expressly disclose engagement structures disposed on each sidewall of the body.  However, Budd discloses engagement structures disposed on each sidewall of the body [Budd, Fig. 4].  The Applicant believes the claimed invention has an improvement of the prior art, when the prior art already discloses engagement structures along both sides of the liner in the attachment of the container.  See MPEP 2143(I)(C).  One of ordinary skill would be able to modify the Saranga liner to have engagement structures along the liner, “which allows east attachment and detachment of the liner from the holder.” [Budd, Col. 1 Lines 60-61]
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Saranga as applied to Amended Claim 5 above in view of Macy et al. (2,972,765) [Macy].
Re Amended Claim 7, Saranga does not expressly disclose that the clip includes tapered edges.  However, Macy - a paint tray assembly – discloses a clip structure .

    PNG
    media_image3.png
    392
    540
    media_image3.png
    Greyscale

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Saranga as applied to Amended Claim 5 above in view of Buth (3,757,990).
Re Amended Claim 12, Saranga does not expressly disclose an adhesive disposed on the at least one engagement structure.  However, Buth – a paint tray and liner – discloses the liner [Buh, 21] does have an adhesive [Buth, 46] disposed on the at least one engagement structure [Buth, Fig. 9].  The Applicant believes the claimed 
Claims 19, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Saranga in view of Macy.
Re Amended Claim 19, Saranga discloses a construction material container comprising a container [12] including sidewalls [Paragraph 25 Lines 8-11] defining an interior, and a protective liner [10] for a construction material container [12], the liner comprising: a body; and at least one engagement structure [26, collar] disposed on the body and adapted to engage a portion of the construction material container [Fig. 5], wherein the at least one engagement structure includes a clip engageable with the construction material container and having an outwardly extending edge [Fig. 5] thereon located opposite the body and extending outwardly at an angle with regard to the clip, and wherein the clip is biased with respect to the container [Paragraph 25 Lines 8-11, and Paragraph 31 Lines 1-4], engaging the at least one engagement structure with the construction material container [Fig. 5].
Saranga does not expressly disclose that bucket with a number of sidewalls; however, Macy discloses a liner that fits in a container with multiple walls [Macy, Fig. 6, and Col. 3 Lines 37-51].  The Applicant believes the claimed invention has an improvement over the prior art, when the prior art already discloses the liner that can be fit inside of a container with walls.  See MPEP 2143(I)(B) and (C).  One of ordinary skill 
Re Amended Claim 17, Saranga in view of Macy discloses the claimed invention according to amended Claim 19 above; further, the combination discloses the clip [Macy, 34 and 34a] is engageable with an interior surface of the container [Macy, Figs. 6 and 7, Col. 4 Lines 45-51].
Re Amended Claim 18, Saranga in view of Macy discloses the claimed invention according to amended Claim 19 above; further, the combination discloses the clip is engageable with an exterior surface of the container [Saranga, Fig. 5].
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant’s arguments, see Remarks Claim Rejections 35 USC §102, filed February 23, 2021, with respect to the Budd and Macy references, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
In response to applicant's argument that Claim 12 is allowable {Remarks, Claim Rejections 35 USC §103}, the Applicant adds no new arguments other than Macy does not meet the claimed limitations of Claim 13.  See Paragraph 4 of this Office action to see how Saranga meets the claimed limitations regarding Amended Claim 13.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT J HICKS/Primary Examiner, Art Unit 3736